Title: To James Madison from James Monroe, 16 September 1822
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Sepr 16. 1822
                
                I send you here with the 10th vol: of the journals of our revolutionary Congress, the one which you intimated, was deficient in your collection. I have a complete set, with several other odd vols., form’d out of my own collection, & that of our old estimable friend Judge Jones, so that if you should want any other, it is probable, I might supply you.
                
                I send you also a detailed copy of the proceedings of the Senate, on the renomination of Cols: Towson & Gadsden, and on the nomination of other officers, which involvd a principle connected with theirs. I shall be glad to receive any views which you may take of the subject, & which I need not mention shall be confidential.
                We have nothing new from Europe, to vary the state of things, presented by the gazettes, except that the disorderly proceedings at Madrid, have been exaggerated, to the disadvantage of the Cortes. Every thing, however, imputed, to the misconduct, of the King, is confirmd, by Mr Forsyth.
                Mrs. Monroe’s health continues to be very delicate—that of the rest of my family is good. They all desire their respectful regards to you & Mrs Madison. Your friend & servant
                
                    James Monroe
                
                
                    I send you also a copy of a letter from Mr Taylor from Mexico, which gives distressing accounts of proceedings in that quarter. Return it to me, it being the only copy I have.
                
            